Exhibit 10.75

 

CONFIRMATION OF FEE WAIVER

 

This CONFIRMATION OF FEE WAIVER, dated as of December 31, 2003, is by and among
CMG @Ventures Capital Corp., a Delaware corporation (the “Capital Member”), and
@Ventures Partners III, LLC, a Delaware limited liability company (the “Managing
Member” and together with the Capital Member, the “Members”), constituting all
of the members of CMG @Ventures III, LLC, a Delaware limited liability company
(the “Company”), and @Ventures Management, LLC, a Delaware limited liability
company (the “Management Company”). The Members are party to a certain Limited
Liability Company Agreement of the Company dated as of August 7, 1998 (as
amended to date, the “LLC Agreement”). Capitalized terms used herein, and not
otherwise defined herein, shall have the respective meanings ascribed thereto in
the LLC Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Members and the Management Company hereby agree as
follows:

 

1. The Members and the Management Company hereby agree, acknowledge and confirm
that, notwithstanding anything to the contrary in the LLC Agreement or the
Management Contract, from and after the date hereof, no Management Fee shall be
due or payable to the Management Company pursuant to Section 4.4.2 of the LLC
Agreement or Section 4 of the Management Contract. Section 4 of the Management
Contract between the Company and the Management Company is hereby deemed to be
amended in the manner described herein, and the Management Company and the
Company, and the Members (by their signatures below), hereby consent to such
amendment.

 

2. Any amount received by the Managing Member, the Management Company and their
respective affiliates which would otherwise be credited against the amount of
the Management Fee pursuant to Section 4.4.3 of the LLC Agreement shall instead
be paid directly to the Company. The corresponding provisions of the Management
Contract between the Company and the Management Company are hereby deemed to be
amended in the manner described herein, and the Management Company and the
Company, and the Members (by their signatures below) hereby consent to such
amendment.

 

[Signature page follows.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Fee Waiver Confirmation
as of the date first above written.

 

MANAGING MEMBER:

     

CAPITAL MEMBER:

@VENTURES PARTNERS III, LLC

     

CMG@VENTURES CAPITAL CORP.

By:

 

/s/ David J. Nerrow

     

By:

 

/s/ Peter L. Gray

Name: 

 

David J. Nerrow

     

Name: 

 

Peter L. Gray

Title:

 

Managing Member

     

Title:

 

Secretary

 

MANAGEMENT COMPANY:

@VENTURES MANAGEMENT, LLC

By: 

 

/s/ David J. Nerrow

   

Authorized Member

 

COMPANY: CMG @VENTURES III, LLC By:  

@Ventures Partners III, LLC,

Managing Member

   

By:

 

/s/ David J. Nerrow

   

Name: 

 

David J. Nerrow

   

Title:

 

Managing Member

 

- 2 -